—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Huntington, dated October 26, 1995, which, after a hearing, granted the application of the respondent Gold Coast Care, Inc., for a special use permit to operate an adult convalescent facility, the petitionérs appeal from a judgment of the Supreme Court, Suffolk County (Lifson, J.), entered January 23, 1997, which confirmed the determination, denied the petition, and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents.
Contrary to the petitioners’ contentions, the respondent Gold Coast Care, Inc. (hereinafter Gold Coast), was in compliance with all of the applicable sections of the Town of Huntington Code when it purchased two adjacent properties for the purpose of operating an adult convalescent facility (see, Town of Huntington Code § 198-66 [B]). The Zoning Board of Appeals of the Town of Huntington did not err, therefore, by granting a special use permit to Gold Coast. Furthermore, as the petitioners failed to present reasonable grounds to support a denial of the special use permit, the Supreme Court properly dismissed the proceeding (see, Matter of Twin County Recycling Corp. v Yevoli, 224 AD2d 628, affd 90 NY2d 1000). Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.